Vinje, J.
The circuit court correctly held that the third finding did not decide any issuable fact, but we think it erred in granting a .new trial notwithstanding the defect in such finding, because the verdict is complete without it. The jury found that defendant was negligent in the course of his treatment of plaintiff; that such negligence was the proximate cause of plaintiff's injury; and that plaintiff was free from any contributory negligence and sustained damages. Such verdict, if supported by evidence, sufficiently establishes liability.
As to defendant’s negligence, the evidence showed that he used what is termed an injection method to cure hernia. It seems from defendant’s testimony that the idea is that by injecting a fluid into the tissues in or adjacent to the upper *627inguinal ring inflammation sets up, which when it subsides may cause adhesions closing up the ring or opening, thus preventing further hernia. Several doctors of unquestioned repute and experience testified-that such method was obsolete, was no good; that it was not a proper, method; that it was absolutely the wrong treatment, and that plaintiff’s injuries were due to the treatment administered by the defendant. Several doctors on behalf of defendant testified that the treatment was a recognized or proper one but not much used at present. Under such state of the evidence it was a jury question whether defendant was negligent in the treatment of plaintiff. The first finding established such negligence, for negligence in the course of a treatment may consist in the adoption of a wrong method of treatment, as here testified to, or it may consist in the negligent application of a proper method, not here claimed to be the case. So the jury in answer to the first question found that the doctor adopted an improper method of treatment, and the third question therefore becomes wholly immaterial. The defect therein did not in any way affect the answer to the first question, which with the answers to the second, fourth, and fifth questions makes a complete verdict.
By the Court. — Order reversed, and cause remanded with directions to affirm the judgment of the civil court.